Case 2:21-cv-03010-SVW-MAR Document 34 Filed 08/02/21 Page 1 of 1 Page ID #:495

                                    UNITED STATES DISTRICT COURT
                                   CENTRAL DISTRICT OF CALIFORNIA

                                                                    CASE NUMBER:


   PUNCHBOWL, INC.                                                    2:21−cv−03010−SVW−MAR
                                                    Plaintiff(s),

            v.
   AJ PRESS LLC
                                                                      NOTICE TO FILER OF DEFICIENCIES IN
                                                  Defendant(s).       ELECTRONICALLY FILED DOCUMENTS




   PLEASE TAKE NOTICE:

   The following problem(s) have been found with your electronically filed document:

   Date Filed:         7/30/2021
   Document Number(s):                 33
   Title of Document(s):              Motion for Attorney Fees & Non−Taxable Costs
   ERROR(S) WITH DOCUMENT:

   Hearing information is missing, incorrect, or not timely.




   Other:

   Note: In response to this notice, the Court may: 1) order an amended or corrected document to be filed; 2) order the
   document stricken; or 3) take other action as the Court deems appropriate. You need not take any action in response to this
   notice unless and until the Court directs you to do so.


                                                    Clerk, U.S. District Court

   Dated: August 2, 2021                            By: /s/ Margo Mead margo_mead@cacd.uscourts.gov
                                                       Deputy Clerk

   cc: Assigned District Judge and/or Magistrate Judge

       Please refer to the Court’s website at www.cacd.uscourts.gov for Local Rules, General Orders, and applicable forms.



   G−112A(05/19) NOTICE TO FILER OF DEFICIENCIES IN ELECTRONICALLY FILED DOCUMENTS
